Citation Nr: 1205940	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  07-19 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for spinal stenosis.  


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The previous denial of service connection for spinal stenosis was continued therein on the basis that no new and material evidence had been submitted.  An appeal was perfected by the Veteran as to this determination.  

During much of the pendency of the Veteran's claim, The American Legion was his representative.  This appears to be the case based on a VA Form 21-22 ("Appointment of Veterans Service Organization as Claimant's Representative") dated in 2001.  The Veteran exercised his right to revoke The American Legion's representation of him when he indicated that he no longer wanted this organization as his representative in a September 2009 statement, however.  See 38 C.F.R. § 14.631(f)(1).  He did not subsequently obtain another representative.  As such, no representative is identified herein.

New and material evidence sufficient to reopen the previous claim of entitlement to service connection for spinal stenosis was found in a November 2009 Board decision.  This matter was remanded by the Board therein for further development.  After it was returned, the Board referred it for a Veteran's Health Administration (VHA) expert opinion.  Adjudication now may proceed.  The development directed on remand indeed fully or at least substantially has been completed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  A VHA opinion was associated with the claims file in January 2012.


FINDING OF FACT

The weight of the evidence shows that the Veteran's spinal stenosis is related to his service and/or his service-connected lumbosacral strain.


CONCLUSION OF LAW

The criteria for establishing service connection for spinal stenosis have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310, 4.9 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board herein awards service connection for spinal stenosis.  This constitutes a full grant of the benefit sought in this case.  Accordingly, any errors committed regarding the duty to notify or the duty to assist were harmless and will not be discussed.  

II.  Service Connection

The Veteran contends that his spinal stenosis is due to either his lumbosacral strain or his spondylolisthesis.  

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1110.

To establish service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Additionally, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection means that the evidence shows that a current non-service-connected disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Certain evidentiary presumptions exist to assist Veterans in establishing service connection.  For example, a Veteran is presumed to be in sound condition upon entry into service except as to injuries or diseases noted during his entrance medical examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut this presumption of soundness, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Monroe v. Brown, 4 Vet. App. 513 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991).

A preexisting injury or disease also is presumed to have been aggravated by a Veteran's service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the injury or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease do not constitute an increase in disability unless the underlying injury or disease, as contrasted with symptoms, has worsened.  Beverly v. Brown, 9 Vet. App. 402 (1996); Jensen v. Brown, 4 Vet. App. 304 (1993); Green, 1 Vet. App. at 320; Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Thus, "a lasting worsening," or worsening that existed not only at the time of separation but currently still exists, is required.  Routen v. Brown, 10 Vet. App. 183 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996). 

Clear and unmistakable evidence is required to rebut the presumption of aggravation where a preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Id.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id. 

A congenital disease is capable of improving or deteriorating whereas a congenital defect is "more or less statutory in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Service connection may be established for a disease of congenital origin.  Indeed, a congenital disease can be incurred or aggravated in service in that it first manifests during service or preexisted service but progresses at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  A congenital defect is not a disability for which service connection can be granted.  38 C.F.R. §§ 3.303(c); 4.9.  However, if the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90.  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009).

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Service treatment records and the Veteran's DD-214 reveal the following.  The Veteran entered service at the age of 17 in November 1970.  His spine was found to be normal upon examination at that time.  In May 1971, he complained of low back pain after hitting his back while wrestling.  X-rays were taken when it became evident that his pain was chronic.  They showed a first degree anterior spondylolisthesis of the body of L-5 on S-1.  This was noted to be a congenital defect.  Diagnoses of spondylolisthesis, anterior, grade I, body L-5 on S-1, congenital, and strain, L-5, chronic, subacute, secondary to congenital defect, L-5, were rendered.  It therefore was determined upon completion of Medical Board/Physical Evaluation Board proceedings that the Veteran's back defect, which existed prior to service given that it was congenital, was aggravated by service due to his development of strain.  It also was determined that he was unfit for duty as a result of his strain.  He was discharged in January 1972.

Service connection was granted for lumbosacral strain effective as of January 1972 in an October 1972 rating decision.

Beginning around September 1988, post-service private and VA treatment records document the presence of spinal stenosis.  The Veteran underwent a lumbar laminectomy and facetectomy L3-4 and L4-5 in December 1989.

An August 1989 letter from Dr. F.S. and a December 1993 letter from Dr. K.L. both characterize the Veteran's stenosis as congenital.  

Social Security Administration records show that the Veteran was determined to be disabled effective February 1994 partially, if not primarily, as a result of spinal stenosis in a September 1996 decision.

In November 2004, an impression of acquired stenosis was made as a result of magnetic resonance imaging of the Veteran's spine.

Dr. B.C., FAAFP (Fellow, American Academy of Family Physicians), stated in an April 2007 letter that he had reviewed the Veteran's military and civilian medical records.  Dr. B.C. next noted that the Veteran sustained a lumbosacral strain and spondylolisthesis of the body of L5 on S1 during service and that "this arthritis process developed into spinal stenosis" for which surgery was required.  He then opined that the Veteran's "disability is service connected."

A VA spine examination was performed in July 2008 by Dr. R.P.  Dr. R.P. reviewed the claims file and the Veteran's medical records.  Dr. R.P. then opined that the Veteran's spinal stenosis was not incurred or aggravated during service and was not caused by or a result of his service-connected lumbosacral strain.  As a rationale, Dr. R.P. pointed out that the Veteran injured his low back while wrestling during service in 1971, that he was treated for strain and that spondylolisthesis was found, that he was medically discharged, that he underwent a lumbar laminectomy and facetectomy in December 1989, and that his stenosis was characterized as congenital but no mention of spondylolisthesis was made preoperatively.  Dr. R.P. further indicated that spondylolisthesis is a congenital abnormality.

The January 2012 VHA opinion was supplied given the evidence at hand by Dr. J.S., a staff/orthopedic surgeon.  Dr. J.S. indicated that the Veteran's spinal stenosis was brought about by his spondylolisthesis with spondylolysis.  An opinion was rendered by Dr. J.S. that his spondylolisthesis could be either congenital or acquired but most likely was acquired.  In this latter regard, it was noted that it was nearly impossible to tell given the absence of spinal imaging prior to 1971 whether this condition was acquired during service as a result of the wrestling injury or was acquired prior to service and was aggravated therein such that it converted from being asymptomatic to symptomatic due to this injury.  Dr. J.S. found it more likely that it pre-existed service and was aggravated therein, however.

Dr. J.S. then opined that the Veteran's spinal stenosis was either a congenital disease (rather than a congenital defect because it can improve or deteriorate) or an acquired disease.  It was noted in addition to the above that spinal stenosis is a very common acquired condition.  It further was noted that the Veteran first was diagnosed with it in 1988.  Finally, Dr. J.S. essentially opined that the Veteran's spinal stenosis was aggravated beyond its natural progression by his service or service-connected lumbosacral strain.  It was reiterated that the underlying spondylolisthesis condition which led to the spinal stenosis only became symptomatic after incurrence of the lumbosacral strain during service.  Also noted was that the Veteran was in his mid 30s when he was diagnosed with spinal stenosis whereas most individuals manifest spinal stenosis due to age in their 60s or 70s.

Based on the above, the Board finds that service connection for spinal stenosis is warranted.  Each of the requirements for establishing this benefit has been met.

Satisfaction of most of the service connection requirements clearly is shown by the record.  A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  It is undisputed that spinal stenosis is a current disability here.  This condition first was found with respect to the Veteran in 1988, well before he filed the instant claim in February 2005.  It also is undisputed that the Veteran suffered an in-service back injury.  He indeed had a normal spine upon his entrance into service but hurt his back while wrestling during service.  This ultimately led to his discharge and to service-connection being granted for lumbosacral strain.

All that remains is a determination on whether the Veteran's current spinal stenosis is related to his service or to his service-connected lumbosacral strain.  Conflicting evidence exists in this regard.  The opinions of Dr. B.C. and Dr. J.S. are positive, yet the opinion of Dr. R.P. is negative.  Varying probative value/weight is accorded to these opinions.

Applicable judicial precedents mandate that opinions be based on consideration of the Veteran's complete medical history.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Each opinion in this case was provided with some magnitude of this consideration.  Dr. B.C. indicated that he reviewed the Veteran's military and civilian medical records.  Dr. R.P. reviewed the Veteran's claims file and medical records.  Dr. J.S. reviewed the evidence at hand.  This included the claims file.  Indeed, the Board notes that physicians providing VHA opinions are provided with the claims file as well as a summarization of the evidence contained therein.

Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), and Stefl stand for the proposition that opinions must be supported by analysis, reasoning, or rationale.  Each opinion in this case was accompanied by some, albeit not a complete, rationale.  All included reference to evidence of record.  However, two opinions did not include an explanation of how the conclusions made were reached.  Dr. B.C. did not explain how he determined that the Veteran sustained lumbosacral strain and spondylolisthesis during service or how he concluded that this later developed into spinal stenosis.  Dr. R.P. did not explain how he determined that spondylolisthesis is a congenital abnormality or how he determined that there was no relationship whatsoever between the Veteran's spinal stenosis and his service and no causal relationship between this condition and his service-connected lumbosacral strain.  

The third opinion did not include an explanation of how each of the conclusions made was reached but did include an explanation regarding how the most important conclusion was reached.  Specifically, Dr. J.S. did not explain how he determined that the Veteran's spondylolisthesis was most likely acquired and was more likely to have been acquired prior to/pre-existed service.  Yet Dr. J.S. did explain that he believed the Veteran's spinal stenosis was aggravated by his service or service-connected lumbosacral strain since spondylolisthesis became symptomatic subsequent to the in-service incurrence of the strain and since it led to spinal stenosis 30 to 40 years earlier than would be expected if the spinal stenosis was a result of aging.

Of final note is the fact that Dr. B.C. is a family physician while Dr. J.S. is a staff/orthopedic surgeon.  It thus appears that Dr. J.S.'s background and experience put him in a better position to render an opinion regarding the Veteran's spinal stenosis than Dr. B.C.  With regard to Dr. R.P., no specialty was set forth.  Application of the benefit of the doubt in favor of the Veteran on this point results in finding that Dr. J.S.'s background and experience put him in a better position to render an opinion regarding the Veteran's spinal stenosis than Dr. R.P. as well as Dr. B.C.

For the foregoing reasons, Dr. J.S.'s positive opinion is worth the most probative value/weight.  Dr. B.C.'s positive opinion is worth some although less probative value/weight.  The same is true for Dr. R.P.'s negative opinion.  Dr. B.C.'s opinion therefore effectively cancels out Dr. R.P.'s opinion, leaving only Dr. J.S.'s opinion.  Thus, the total weight of the opinions is substantially positive.  A relationship between the Veteran's current spinal stenosis and his service or service-connected lumbosacral strain accordingly is found.  

Service connection for spinal stenosis consequently is granted.  No lengthier discussion of the presumptions of soundness and aggravation or of congenital, whether a disease or a defect, versus acquired is necessary since doing so would not change this determination.  Further, proceeding to consider whether service connection is warranted under the applicable theories of entitlement not discussed above (chronicity/continuity of symptomatology in particular) is unnecessary given this determination.




ORDER

Service connection for spinal stenosis is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


